Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 04-1707

                             WILBERT W. KELLY,

                           Plaintiff, Appellant,

                                        v.

        JOANNE BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                     Before

                         Selya, Lynch and Howard,
                             Circuit Judges.



     Francis M. Jackson and Jackson & MacNichol on brief for
appellant.
     Paula Silsby, United States Attorney, Robert J. Triba,
Regional Chief Counsel, Social Security Administration, and
Eskunder Boyd, Special Assistant to the U.S. Attorney on brief for
appellee.



                                March 22, 2005
           Per Curiam.      After carefully considering the briefs

and record on appeal, we affirm for substantially the reasons

stated in the magistrate's report and adopted by the district

court.   Among other problems, the appellant made no showing of

documented, severe mental impairment.          Substantial evidence

supported the determination that his mental capacity was not

significantly limited.       Rodriguez v. Sec'y of Health & Human

Servs., 647 F.2d 218 (1st Cir. 1981).       He also made no showing

that the record cast doubt on his ability to perform light

work.    An   ALJ   may    render    "common-sense   judgments   about

functional capacity."        Gordils v. Sec'y of Health & Human

Serv., 921 F.2d 327, 329 (1st Cir. 1990).

           Finally, the appellant failed to preserve the issue

of the ALJ's duty to develop the record.        Passing allusion to

the issue does not suffice.      Keating v. Sec'y of Health & Human

Serv., 848 F.2d 271 (1st Cir. 1988).

           Affirmed.      1st Cir. R. 27(c).




                                    -2-